DORAN, J.
Defendant was charged by information with the violation of the Dangerous Weapons Control Law. The information alleged that defendant, having been convicted of certain felonies, had “in his possession and under his control” a .38 caliber revolver. The issue was, by stipulation, submitted on the transcript of the preliminary hearing. No evidence was offered for the defense. Defendant was adjudged guilty.
It is contended on appeal that1 ‘ The evidence is legally insufficient to establish that the revolver in appellant’s possession had a barrel less than twelve inches in length” and that, “The evidence is legally insufficient to establish that the revolver in appellant’s possession was capable of being fired.”
With regard to the first contention, three witnesses testified to seeing the gun in defendant’s possession; that the barrel was about 6 inches long; that it was a .38 caliber and loaded. *764There can be no qitestion that such evidence refutes appellant’s contention.
The above mentioned evidence also refutes appellant’s second contention for as pointed out by respondent, ‘1 *3There is no failure of proof concerning the nature of the weapon possessed by appellant.”
The judgment is affirmed. There is no appeal from the 11 sentence, ’ ’ and the attempted appeal therefrom is dismisesd.
White, P. J., and Drapeau, J., concurred.